Citation Nr: 9904087	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-108 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected chronic, bilateral, maxillary, 
catarrhal sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from  April 1944 to February 
1946 and from July 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  A rating decision in March 1992 
denied an increased (compensable) rating for sinusitis.

The veteran testified at a hearing at the RO in April 1993.  
A transcript of that hearing is in the claims folder.

In October 1996, the Board  denied service connection for a 
low back disorder and entitlement to an increased disability 
rating for the residuals of subtotal gastric resections.  The 
Board remanded the increase of an increased disability rating 
for sinusitis for further development.  The case was returned 
to the Board in January 1998.


FINDING OF FACT

The veteran's service-connected sinusitis is manifested by x-
ray findings disclosing the right frontal sinus was cloudy.  
The service-connected sinusitis has not resulted in any 
incapacitating episodes or non-incapacitating episodes, and 
has not been demonstrated to be currently active. 


CONCLUSION OF LAW

The criteria for an (increased) compensable disability rating 
for chronic, bilateral, maxillary, catarrhal sinusitis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, and 4.97, Diagnostic Code 6513 
(1996)(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that in July 1945, the 
veteran was treated for frontal sinusitis, acute, recurrent.  
There was no finding of sinusitis on the final separation 
examination in November 1952.

The veteran received a VA Ear, Nose, and Throat (ENT) 
examination in May 1948.  The evaluation of the nose showed a 
marked spur on the right.  The turbinates were somewhat 
congested and swollen.  The frontals were clear.  The left 
antrum was dark on transillumination.  The diagnosis was 
sinusitis, chronic, bilateral, catarrhal, maxillary.

A rating decision in June 1948 granted service connection for 
chronic, bilateral, maxillary, catarrhal, sinusitis, 
evaluated as noncompensable, under Diagnostic Code 6513.

The veteran had a period of private hospitalization in June 
1973.  On physical examination tenderness over the maxillary 
sinus region was noted bilaterally.  X-rays of the maxillary 
sinuses, revealed evidence of chronic inflammatory changes in 
the sinuses with probably overlying acute inflammatory 
changes in the sinuses with a large inflammatory polyp in the 
base of the right maxillary sinus.  The ethmoid sinuses were 
quite hazy.  Possible changes in the ethmoid sinuses were 
suspected.  The right maxillary sinus was fairly clear.  The 
nasal septum was deviated slightly to the right.  A final 
discharge diagnosis was acute maxillary sinusitis on the 
right with polyp.

The veteran was admitted to a private hospital in September 
1973 with a history of recurrent episodes of severe right 
frontal headaches of several years duration with nasal 
discharge.  It was worse during the past year with polyp 
formation.  A submucus resection of the nasal septum was 
carried out, including a right middle turbinectomy and a 
thorough ethmoidectomy with removal of all cells and the 
interior area of some granulation tissue.  The discharge 
diagnoses were chronic right ethmoiditis and hypoplastic 
polyposis and deviated nasal septum with obstruction.

When the veteran was hospitalized in a private hospital in 
February 1978, X-rays showed opacification of the right 
frontal and maxillary sinuses. The pertinent discharge 
diagnosis was acute right maxillary sinusitis.

The veteran was examined in a VA ENT outpatient clinic in 
January 1992.  A history of frontal sinus surgery in the 
early 1990's was noted.  The current problem was that he had 
a lot of extremely thick and sticky mucus in his nose each 
morning.  This stuck in the nasopharynx and was difficult to 
remove.  He also developed headaches which he attributed to 
this condition.  On examination, the nose showed the typical 
appearance of chronic atrophic rhinitis, which the examiner 
indicated should be added to the records.  The nasal 
turbinates were very small, dry, and there was thick mucus 
along the floor of the nose.  The examiner could not see any 
active sinus infection at this time.  The veteran was 
instructed in the proper treatment of the atrophic rhinitis 
by daily irritations.
 
The veteran testified at a hearing at the RO in April 1993.  
He stated that his sinus condition was constantly draining 
and he had had headaches throughout the years.  He claimed 
that he had only recently became aware that service 
connection had been granted for a sinus condition.  He 
reported that he had been treated at a VA hospital and was 
informed by a physician that he had acute sinus problems.  He 
recommended karo syrup and warm water. He used this treatment 
about once, twice, or three times a week, whenever it started 
building up in his nose.  He said that he had had this 
condition so long that he had learned to live with it.  

In May 1993, Samir Elias, M.D., reported the veteran was seen 
in May 1993 on two occasions and was treated for sinusitis.  
X-rays taken by M. B. Isikoff, M.D. in May 1993, for Dr. 
Elias, showed that the maxillary and ethmoid sinuses were 
clear.  The left frontal sinus appeared normal.  The right 
frontal sinus was clouded.  The ephenoid sinus appeared 
unremarkable.  The radiologist's impression was findings 
consistent with right frontal sinusitis.

The veteran received a VA examination of his nose and sinuses 
in December 1996.  His subjective complaints included frontal 
headaches (both sides).  The examiner stated that he had 
clear rhinitis almost constantly.  There was no epistaxis.  
Occasional, he had a blocked nose.  The evaluation of the 
external nose and nasal vestibule was normal.  The right and 
left nasal cavities were within normal limits and dry.  There 
was a slight deformity of the septum.  The inferior meatus 
and inferior turbinates were within normal limits.  The 
evaluation of the middle meati disclosed post surgical 
changes on the right.  The evaluation of the middle turbinate 
was within normal limits.  There was a partial resection on 
the right.  The speno-ethmoidal recess and the olfactory area 
were within normal limits.  The paranasal sinuses 
transluminated well.  The diagnosis was history of sinusitis 
with no evidence of active sinusitis at the time of the 
examination.       

 Legal Analysis

The first responsibility of a claimant is to present well-
grounded claims.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased symptoms from the service-connected bilateral 
catarrhal sinusitis, including headaches, running nose, 
coughing, and spitting up white mucous.  In addition, he 
claims he must use water irrigation almost daily.   The Board 
finds that he has satisfied the initial burden of presenting 
well-grounded claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations.  
There is no indication of any medical evidence that the RO 
did not obtain.  The veteran did not reply to an October 1996 
RO letter inquiring about any recent treatment.  Therefore, 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1997); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1998), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1998).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  The primary 
concern in a claim for an increased evaluation for a service-
connected disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

During the pendency of the appeal, the criteria for 
evaluating respiratory disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1996), was amended, 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The rating criteria for sinusitis 
have been modified.  See 38 C.F.R. § 4.97, Diagnostic Code 
6512 (1998).

From the effective date of the revised regulations, VA must 
apply the version of 38 C.F.R. Part 4 that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 11-97; cf. Rhodan v. West, No. 
96-1080 (U.S. Vet. App. Dec. 1, 1998) (revised regulations 
cannot be applied prior to effective date, absent express 
intention to apply them retroactively).

The veteran is currently rated as zero percent disabled for 
maxillary sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 
6513.  Under the rating criteria in effect prior to October 
1996, a 10 percent evaluation was warranted for moderate 
chronic maxillary sinusitis manifested by discharge, crusting 
or scabbing and infrequent headaches.  With x-ray 
manifestations only and mild or occasional symptoms, a 
noncompensable rating was assigned.

Under the general rating criteria for sinusitis effective 
from October 1996, a noncompensable disability rating is 
assigned for sinusitis detected by x-ray only.  A 10 percent 
disability rating is warranted where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment; 
or, three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A note to the rating criteria states that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

Sinusitis is defined as inflammation of the lining of the 
membrane of a sinus, especially, one of the paranasal 
sinuses.  The largest of the paranasal sinuses is the 
maxillary sinus which occupies the body of the maxilla, 
communicating with the middle meatus of the nose   Stedman's 
Medical Dictionary, 1624 (26th ed. 1995).

Atrophic rhinitis is an inflammation of the nasal mucous 
membrane with thinning of the mucous membrane often 
associated with crusts and foul smelling discharge.  
Stedman's Medical Dictionary, 1544 (26th ed. 1995).

As indicated above, in evaluating the service-connected 
maxillary catarrhal sinusitis, both the old and new criteria 
must be considered.  Under the old criteria, a 10 percent 
rating contemplates a moderate condition with discharge or 
crusting or scabbing with and infrequent headaches.  
Consideration has been given to the complaints of headaches 
and crusting in the nose.  However, in this regard it is 
significant that the VA examiner in 1992 attributed the 
veteran's headaches and mucus to the nonservice-connected 
atrophic rhinitis and not to the service-connected sinusitis.  
He recommended treatment of the atrophic rhinitis by daily 
irrigation and not for the service-connected sinusitis, as 
contended.  He reported that he saw no signs of active 
sinusitis.  In addition, the VA examiner in December 1996 
again found no evidence of active sinusitis.  X-ray evidence 
of sinusitis with mild symptoms, is contemplated by the 
current noncompensable rating.  Although it has been 
contended that it was only on the VA examination day that the 
veteran had no problems, there is no clinical evidence of the 
existence of active sinusitis for many years.  Therefore, a 
compensable evaluation is not warranted under the old 
criteria.  

A 10 percent rating under the new criteria contemplates one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six  weeks) antibiotic 
treatment; or, three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The clinical record does not 
indicate that the veteran suffers from such symptoms.  There 
is no evidence that the veteran has had any incapacitating 
episodes which required bed rest and treatment by a 
physician.  When asked to provided evidence of any private 
treatment, he did not respond.  In addition, as indicated 
above, his claimed symptoms of headaches and crusting have 
been attributed to nonservice-connected rhinitis.  
Furthermore, although he was treated for sinusitis in 1993 by 
a private physician, VA examinations in 1992 and 1996 
disclosed no evidence of active sinusitis.  A noncompensable 
rating contemplates the x-ray evidence of right frontal 
sinusitis noted in 1993 by the private radiologist.  
Therefore, a compensable rating under either the old or new 
criteria have not been demonstrated. 

In reaching the decision, consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

ORDER

An increased disability rating for chronic, bilateral, 
maxillary, catarrhal sinusitis is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals





- 9 -


